      Case 21-02005      Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27             Desc Main
                                   Document     Page 1 of 15




Stephen W. Rupp, #2824
Brian J. Porter, #14291
MCKAY, BURTON, & THURMAN, P.C.
15 West South Temple, Suite 1000
Salt Lake City, Utah 84101
Telephone: (801) 521-4135
E-mail: bporter@mbt-law.com
Attorneys for Plaintiff Stephen W. Rupp


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                                      Bankruptcy No. 20-23802 RKM
                                                                     (Chapter 7)
VANESSA KATHLEEN VELASQUEZ

          Debtor.




STEPHEN W. RUPP, as Trustee of the Chapter
7 Bankruptcy Estate of Vanessa Kathleen
Velasquez                                             Adversary Proceeding No. 21-_______

          Plaintiff,                                            Judge R. Kimball Mosier

vs.                                                   FILED ELECTRONICALLY

LUCKY’S AUTO CREDIT, LLC

           Defendant.

                                 COMPLAINT
  ______________________________________________________________________________


         Plaintiff Stephen W. Rupp, as trustee of the Chapter 7 bankruptcy estate of Vanessa Kathleen

Velasquez, hereby complains against Defendant Lucky’s Auto Credit, LLC as follows:




                                                  1
   Case 21-02005          Doc 1    Filed 01/07/21 Entered 01/07/21 13:20:27              Desc Main
                                     Document     Page 2 of 15




                                                PARTIES

        1.        Plaintiff Stephen W. Rupp (“Plaintiff”) is the duly appointed, qualified, and acting

trustee of Debtor Vanessa Kathleen Velasquez (“Debtor”) Chapter 7 bankruptcy estate in bankruptcy

case No. 20-23802 (the “Bankruptcy Case”), which is pending in the United States Bankruptcy Court

for the District of Utah—Central Division (the “Bankruptcy Court”), and pursuant to 11 U.S.C. § 323

is the representative of Debtor’s bankruptcy estate in the Bankruptcy Case and has the capacity to sue.

        2.        Defendant Lucky’s Auto Credit, LLC (“Lucky’s” or “Defendant”) is, upon information

and belief, a Utah limited-liability corporation with its principal place of business in the state of

Utah.

                                    JURISDICTION AND VENUE

             3.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334 and by General Order of Reference (DUCivR 83-7.1) from the United States

District Court for the District of Utah.

        4.        This is a core proceeding as defined by 28 U.S.C. § 157(b)(2) and arises under Title 11

of the United States Code and relates to Debtor’s Chapter 7 bankruptcy case.

        5.        Venue for this adversary proceeding is proper in accordance with 28 U.S.C. § 1409.

                                     GENERAL ALLEGATIONS

        6.        During May 2020, Debtor agreed to transfer $11,799.00 to Defendant in order to

purchase a 2011 Hyundai Sonata (the “Vehicle”) from Defendant (the “Transfer”). A copy of the

purchase contract (“Purchase Agreement”) is attached hereto as Exhibit “A”.

        7.        Debtor listed the Vehicle on his bankruptcy statements and schedules as having a value

of $4,000.00 [Bankruptcy Case, Docket No. 11, pg. 1].




                                                    2
  Case 21-02005          Doc 1     Filed 01/07/21 Entered 01/07/21 13:20:27              Desc Main
                                     Document     Page 3 of 15




        8.       Plaintiff has conducted independent research and verified that $4,000.00 is an accurate

value of the Vehicle.

        9.       Defendant did not provide Debtor with reasonably equivalent value in exchange for the

Transfer.

        10.      The Transfer occurred within two (2) years of the Petition Date of the Bankruptcy Case.

        11.      George Gomez ("Mr. Gomez"), is also a purchaser of the Vehicle, and has filed his own

chapter 7 bankruptcy petition which is currently pending in the District of Utah [See Bankruptcy Case

No. 20-24235].

        12.      Mr. Gomez also lists the Vehicle on his bankruptcy statements and schedules as having a

value of $4,000.00 [See Bankruptcy Case No. 20-24235, ECF Docket No. 12].

                                     FIRST CAUSE OF ACTION
                        (Fraudulent Transfer –11 U.S.C. §§ 548(a)(1)(B) and 550)

        13.      Pursuant to Federal Rule of Civil Procedure 10(c), as made applicable in this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7010, Plaintiff incorporates by this reference

paragraphs one (1) through twelve (12) of this Complaint as if fully set forth herein.

        14.      Debtor received less than a reasonably equivalent value in exchange for the Transfer

because Debtor only received a vehicle worth $4,000.00 in exchange for the Transfer of $11,799.00 to

Defendant.

        15.      Debtor was insolvent at the time of the Transfer because his debts exceeded his assets

and he was not able to pay the debts as they became due.

        16.      Based on Debtor’s schedules D, E, and F in the Bankruptcy Case, Debtor had unsecured

debt owed to creditors at the time of the Transfer and Debtor did not have the means to pay the

unsecured debt.




                                                   3
   Case 21-02005          Doc 1     Filed 01/07/21 Entered 01/07/21 13:20:27               Desc Main
                                      Document     Page 4 of 15




        17.       By reason of the foregoing, Plaintiff may avoid the Transfer pursuant to 11 U.S.C. §

548(a)(1)(B).

        18.       Pursuant to 11 U.S.C. § 550, Plaintiff is entitled to recover from Defendant the Transfer

or the value of the Transfer.

                                   SECOND CAUSE OF ACTION
                   (11 U.S.C. §§ 544(b) and 550 and Utah Code §§ 25-6-202 and 203)

        19.       Pursuant to Federal Rule of Civil Procedure 10(c), as made applicable in this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7010, Plaintiff incorporates by this reference

paragraphs one (1) through eighteen (18) of this Complaint as if fully set forth herein.

        20.       Debtor received less than a reasonably equivalent value in exchange for the Transfer

because Debtor received a vehicle worth $4,000.00 in exchange for the Transfer of $11,799.00 to

Defendant.

        21.       Debtor was insolvent at the time of the Transfer because his debts exceeded his assets

and he was not able to pay his debts as they became due.

        22.       Based on Debtor’s schedules D, E, and F in the Bankruptcy Case, Debtor had unsecured

debt owed to creditors at the time of the Transfer and Debtor did not have the means to pay the

unsecured debt.

        23.       By reason of the foregoing, the Transfer is fraudulent as to Plaintiff pursuant to Utah

Code §§ 25-6-202 and 203, as made applicable to this proceeding by 11 U.S.C. § 544(b).

        24.       By reason of the foregoing and pursuant to Utah Code §§ 25-6-202 and 203, Plaintiff

is entitled to:

                  a.      A judgment avoiding the Transfer.

                  b.      Recovery from Defendant the Transfer or the value of the Transfer pursuant to

11 U.S.C. § 550.



                                                     4
  Case 21-02005         Doc 1    Filed 01/07/21 Entered 01/07/21 13:20:27              Desc Main
                                   Document     Page 5 of 15




               c.       An attachment or other provisional remedy against the assets transferred or

other property of Defendant.

               d.       Any other relief the circumstances may require.

                                      PRAYER FOR RELIEF

       WHEREFORE, based on the foregoing, Plaintiff requests relief and remedy against

Defendant as follows:

       A.      On the first cause of action, an appropriate judgment or order avoiding the Transfer

made by Debtor to Defendant and allowing Plaintiff to recover the Transfer or the value of the Transfer

from Defendant or awarding Plaintiff a judgment in the amount of no less than $7,799.00 against

Defendant, plus such additional amounts to be shown at trial;

       B.      On the second cause of action, an appropriate judgment or order avoiding the Transfer

made by Debtor to Defendant and allowing Plaintiff to recover the Transfer or the value of the Transfer

from Defendant or awarding Plaintiff a judgment in the amount of no less than $7,799.00 against

Defendant, plus such additional amounts to be shown at trial, as the value of the Transfer; and

       C.      Such other relief and remedy as deemed appropriate by the court.

DATED this 7th day of January, 2021

                                       MCKAY, BURTON & THURMAN, P.C.
                                               /s/ Brian J. Porter
                                       Brian J. Porter
                                       Attorneys for Plaintiff Stephen W. Rupp




                                                  5
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                          Document     Page 6 of 15




                EXHIBIT A




                                     6
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                          Document     Page 7 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                          Document     Page 8 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                          Document     Page 9 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                         Document     Page 10 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                         Document     Page 11 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                         Document     Page 12 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                         Document     Page 13 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                         Document     Page 14 of 15
Case 21-02005   Doc 1   Filed 01/07/21 Entered 01/07/21 13:20:27   Desc Main
                         Document     Page 15 of 15
